Title: Thomas Jefferson to Chapman Johnson, 26 December 1816
From: Jefferson, Thomas
To: Johnson, Chapman


          
            
              Dear Sir
              Monticello Dec. 26. 16.
            
            You have heretofore known something of jarrings between the Rivanna company and myself. certain claims of right, equal, & even paramount to my own, which they set up to my canal, and whi a work which has cost me 30,000.D. and which would render it’s value almost null to me, oblige me to bring a suit in chancery to quiet my title. I have prepared a bill, but cannot finish it until I can see an act of ass. of 1794. Dec. 22. no copy of which is to be found in this part of the country. as soon as ready, I will inclose
			 you the bill, ask the favor of you to suggest any alterations in it, to inclose me a spa in Chancery against the proper defendants and to be my counsel in the case.
            I think I have on some former occasion asked the favor of you to be my counsel in any case in which I may be concerned in any court in which you practice. If I am mistaken in this, I now make that request that in such cases, and without waiting for a particular application which accidents may retard, you will be so good as to appear & act for me as a thing of course. I pray you to accept assurances of my great esteem and high consideration
            Th: Jefferson
          
          
            P.S. Jan. 1. 17. the above is a copy of a letter addressed to you at Staunton at it’s date but recollecting that you may be at Richmond, I have thought it advisable to send a duplicate there. having found satisfactory evidence of the contents of the t act of 1794. I have finished the bill. where shall I direct it to you, that after a perusal of it, you may decide as to the defs & the style of naming them.
          
        